Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/18/2022 has been entered.


Examiner’s Amendment-Claims
The following Examiner's amendments have been authorized in a telephone interview followed by an email from Applicant's representative, Dr. Sally Teng at 703-935-1887 on 9/09/2022.

Claim 20 is rewritten as follows:
20. A method of producing chimeric antigen receptor (CAR) T cells, the method comprising: 
providing T cells comprising a CAR and an exogenous nucleic acid encoding hTERT, an exogenous nucleic acid encoding SV40 large T antigen (SV40LT), or a combination thereof, wherein the exogenous nucleic acid encoding hTERT, SV40LT, or the combination thereof is integrated into the genome of the T cells and comprises (a) SEQ ID NO: 13, 14, 15, or 18; (b) SEQ ID NO; 13 and 14; or (c) SEQ ID NO: 15 and 18;
culturing the T cells in the presence of an agent that an extracellular domain of the CAR binds to obtain CAR T cells exhibiting enhanced functional activity as compared to corresponding T cells comprising a CAR and do not comprise the exogenous nucleic acid encoding hTERT, the exogenous nucleic acid encoding SV40LT, or the combination thereof, wherein the agent comprises protein or glycoprotein; and 
allowing the T cells to expand, wherein expansion of the T cells is greater than T cells that do not comprise the exogenous nucleic acid encoding hTERT, the exogenous nucleic acid encoding SV40LT, or the combination thereof. 

Claim 21 is rewritten as follows:
21. The method of claim 20, wherein the agent mediates a response by the T cells comprising the CAR. 

Claim 24 is rewritten as follows:
24. The method of claim 20, wherein a ratio of an amount of the agent to a number of the CAR T cells after culturing with the agent is from 1: 5000 to 1: 5 µg/104 cells. 
 
Claim 26 is rewritten as follows:
26. The method of claim 20, wherein providing the T cells comprising the CAR comprises culturing the T cells without the agent for at least 8 days after introduction of a vector comprising a nucleic acid encoding the CAR and the exogenous nucleic acid encoding hTERT, the exogenous nucleic acid encoding SV40LT, or the combination thereof into the T cells, and culturing the T cells in the presence of the agent comprises culturing the T cells after the at least 8 days.


Claim 29 is rewritten as follows:
29. The method of claim 28, wherein the spacer domain of the CAR comprises SEQ ID NO: 68.

Claim 30 is rewritten as follows:
30.  The method of claim 28, wherein the transmembrane domain of the CAR comprises SEQ ID NO: 72 and the spacer domain of the CAR comprises SEQ ID NO: 68.


Claim 32 is rewritten as follows:
32. The method of claim 20, wherein the agent comprises SEQ ID NO: 22 or 41.


Claim 35 is rewritten as follows:
35.  The method of claim 20, wherein the T cells have reduced expression of an endogenous TCR gene and/or HLA I, and the T cells are derived from a healthy donor and elicit no graft-versus-host disease (GVHD) response or a reduced GVHD response in a human recipient as compared to the GVHD response elicited by a primary human T cell isolated from the same healthy donor and having no reduced expression of the endogenous TCR gene and/or HLA I.

Claim 39 is rewritten as follows:
39.  A method for treating cancer, the method comprising administering an effective amount of the pharmaceutical composition of claim 38 to a subject in need thereof, wherein the CAR comprises an antigen binding domain that binds a molecule on a cancer cell. 

Claim 40 is rewritten as follows:
40.  The method of claim 20, wherein the functional activity comprises inhibiting the growth of tumor cells.



	
Information Disclosure Statement
3. 	Applicant has filed Information Disclosure Statements on 3/18/2022 and 5/31/2022 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Election/Restrictions
4. 	Applicant’s election of the following invention with traverse in the reply filed on 5/15/2020 is acknowledged.  
Group I, claims 20-35, 37, and 40-41, drawn to a method of culturing CAR T cells.
Rejoinder
Claims 20-35, 37, and 40-41 are allowable. The restriction requirement between Groups I-III, as set forth in the Office action mailed on 4/07/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement between Groups I-III is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 38 and 39, directed to previously non-elected Groups II-III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

5.					Terminal Disclaimer
The terminal disclaimer filed on 9/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,235,004 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


6. 	The following is an Examiner’s statement of reasons for allowance: 
In view of Applicant’s amendments to the claims and arguments of record, the rejections of record are withdrawn.
The prior art does not teach or fairly suggest a method of producing and using CAR T cells that comprise an exogenous nucleic acid encoding hTERT comprising SEQ ID NO:13 or 15, or an exogenous nucleic acid encoding SV40LT comprising SEQ ID NO:14 or 18, or a combination thereof. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
7. 	Claims 20-35, 37-41 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633